Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  While the specification discloses a number of ratios between amphiphilic compound and active agent, the specification does not appear to provide support for the unlimited upper limit of the ratio between the amphiphilic compound and the active agent in view of the phrase “or more”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, 14-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hamed et al. US 2008/0031947 A1, in view of Mulet et al. US 2016/0081996 A1.
This rejection has been withdrawn in view of Applicant’s Remarks and Amendment filed 06/06/2022. 

Claims 1, 3-12, 14-18, 20-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kannar et al. WO 2014/179845 A1, in view of McDevitt et al. US 2010/0113453 A1.
Kannar teaches a mucoadhesive buccal administration dosage form comprising an active agent, an amphiphilic compound, a disintegrant, and other excipients.  See abstract; and pages 6-7.  Amphiphilic compound capable of self-assembling into liquid crystalline particles when contact with hydrophilic solvent and form hexagonal and cubic structure is found in pages 10-11.  The composition physically disintegrates into particles upon contract with a hydrophilic solvent such as saliva, and having a disintegration time between 2-10 minutes is found in page 7, first paragraph.  The claimed ratio of 1:1 between the amphiphilic compound and the active agent is found in page 10, third paragraph.  Amphiphilic compound includes glycerol monooleate is found in page 9, first paragraph.  The claimed amount of active compound, amphiphilic compound and disintegrant is found in pages 15-16.      
Kannar while teaches the disintegration time that falls within the claimed range, does not teach less than 2 minutes disintegration time.  However, sublingual or buccal dosage form having a quick disintegration time is known in the art.  See for example the teaching in McDevitt, which teaches a sublingual composition comprising active compound, disintegrant, and an amphiphilic compound.  See abstract, paragraphs 0010, 0064-0072.  McDevitt teaches sublingual composition can be formulated to dissolve slowly, moderately, quickly or rapidly with time of disintegration ranging between less than 2 minutes, less than 60 seconds, or less than 30 seconds.  See paragraphs 0057-0063.
Thus, it would have been prima facie obvious to one of ordinary skills in the art at the time the invention was made to optimize the sublingual dosage form of Kannar to obtain the disintegration time that falls within the claimed time with the expectation of at least similar result.  This is because McDevitt teaches a wide variety of disintegration time for sublingual dosage form ranging within the claimed range is known in the art, and this is because Kannar teaches a disintegration time of 2 minutes, and this is because Kannar teaches the desirability to adjust the use of the disintegrant to obtain a fast disintegration tablet (see page 17, lines 9-15).

Response to Arguments
Applicant’s arguments filed 06/06/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615